NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELIPDIO RAMIREZ-DORANTES, AKA                   No.    15-73647
Elpidio Ramirez Dorantes, AKA Elpidio
Dorantes Ramirez,                               Agency No. A087-747-721

                Petitioner,
                                                MEMORANDUM *
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Elipdio Ramirez-Dorantes, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, and review de novo

claims of due process violations. Mohammed v. Gonzales, 400 F.3d 785, 791-92

(9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion or violate due process in denying

Ramirez-Dorantes’ motion to reopen for failure to demonstrate ineffective

assistance of counsel, where he did not refute his former counsel’s statements

regarding the reasoning for the strategy employed or that former counsel had

discussed Ramirez-Dorantes’ options with him. See id. at 793 (to demonstrate

ineffective assistance of counsel, an alien must show counsel failed to perform

with sufficient competence); Torres-Chavez v. Holder, 567 F.3d 1096, 1101 (9th

Cir. 2009) (aliens are generally bound by strategic and tactical decisions made by

their attorneys); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a

due process challenge, an alien must show error and prejudice).

      To the extent Ramirez-Dorantes contends his former counsel erred in failing

to advise him that the agency misapplied the law to the facts of his case, we lack

jurisdiction to consider this unexhausted contention. See Tijani v. Holder, 628
F.3d 1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to review legal claims not

presented in an alien’s administrative proceedings before the BIA”). To the extent

petitioner challenges the BIA’s July 2015 order dismissing his appeal, this petition

is not timely as to that order. See 8 U.S.C. § 1252(b)(1).


                                          2                                     15-73647
      In light of this decision, we need not reach Ramirez-Dorantes’ contentions

regarding prejudice from any alleged ineffective assistance of counsel.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                 15-73647